DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-5, 8, and 14 are amended and claims 2, 6-7, and 9-10 are cancelled while claims 24 and 25 are newly added. Claims 1, 3-5, 8, and 11-25 filed 2/7/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-5, 8, and 11-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 1, 3-5, 8, and 11-25 are directed to methods, all of which are statutory classes of invention.
Nevertheless, independent claims 1, 8, and 14 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or deferred transaction processing, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: obtaining, historical transaction data, wherein the historical transaction data includes payment instrument information; receiving, first transaction data associated with a first transaction between a first customer and a merchant, wherein the first transaction data includes at least first payment instrument information associated with a first payment instrument used in the first transaction; at a first time, prior to completion of the first transaction, transmitting, a first authorization request for a first determination that the first customer is authorized to use the first payment instrument and that there are sufficient funds to cover a first payment associated with the first transaction; receiving, the first determination from the acquirer; receiving, second transaction data associated with a second transaction between a second customer and the merchant, wherein the second transaction data includes second payment instrument information associated with a second payment instrument used in the second transaction; at a second time, prior to completion of the second transaction, transmitting, a second authorization request for a second determination that the second customer is authorized to use the second payment instrument and that there are sufficient funds to cover a second payment associated with the second transaction; receiving, the second determination from the acquirer; determining, that the first payment is eligible for 
These steps are all performed by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of completing transactions with generally recited computer elements such as a transaction processing service (TPS), application programming 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a transaction processing service (TPS), application programming interface (API), computing device, point of sale (POS) devices, payment instrument network, and a network to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 3 and 24, the claims are directed to limitations which serve to limit by the threshold payment amount. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4 and 25, the claims are directed to limitations which serve to limit by a chargeback. These claims neither introduce a new abstract idea nor additional 
Regarding dependent claim 5, the claim is directed to limitations which serve to limit by an expected amount of fees. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claims are directed to limitations which serve to limit by purchase history. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 12 and 19, the claims are directed to limitations which serve to limit by a notification. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claim is directed to limitations which serve to limit by the same payment instrument. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by a settlement wait period. These claims neither introduce a new abstract idea nor additional 
Regarding dependent claim 16, the claim is directed to limitations which serve to limit by a probability customer will make a second purchase. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 17, the claim is directed to limitations which serve to limit by a risk threshold. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by a single aggregated capture request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 20, the claim is directed to limitations which serve to limit by authorization. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 21 and 22, the claim is directed to limitations which serve to limit by training the predictive model. These claims neither introduce a new abstract idea nor 
Regarding dependent claim 23, the claim is directed to limitations which serve to limit by transaction data from past transactions. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 
8.	Claims 14-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fordyce (2010/0274719) in view of Baldrick et al (2013/0080327) and Cassel et al (9,355,155).
Re Claim 14: Fordyce discloses comprising: 
 receiving, by the one or more computing devices of the TPS via the API and from a first instance of the merchant application executing on a POS device operable by a merchant of the merchants, first payment instrument information associated with a first transaction to be processed by the one or more computing devices on behalf of the merchant (see [0033] discloses received merchant/acquirer parameters);
receiving, by the one or more computing devices of the TPS and from the first instance of the merchant application executing on the POS device operable by the merchant, second payment instrument information associated with a second transaction to be processed by the one or more computing devices on behalf of the merchant (see [0033] discloses received merchant/acquirer parameters).
However, Fordyce fails to disclose the following. Meanwhile, Baldrick discloses:
determining, by the one or more computing devices of the TPS, a processing wait period to wait before processing the first transaction and the second transaction in a batch, and at least partly responsive to expiration of the processing wait period, processing, by the one or more 
From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of determining a processing wait period in order for “… authorization for payment transaction authorizations… (see Baldrick Abstract).”
However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses:
exposing, by the one or more computing devices of the TPS, an application programming interface (API) that is configured to provide services of the TPS to the POS devices, wherein receiving, by the one or more computing devices and from the POS device, the first transaction data comprises receiving the first transaction data through the API (see page 5 lines 36-45 discloses an application programming interface);
receiving, by the one or more computing devices of the TPS via the API and from instances of a merchant application executing on the POS and provided by the TPS devices, transaction data to be processed by the one or more computing devices on behalf of the merchants, wherein an individual instance of the instances of the merchant application  configures a respective POS device to generate a portion of the transaction data and send the portion of the transaction data to the one or more computing devices over a network via the API (see page 5 lines 36-45 discloses an application programming interface);


From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of an API and model in order for “… receiving information consequent to communication between a user and the computer system… (see Cassel Abstract).”
Re Claim 15: However, Fordyce fails to disclose the following. Meanwhile, Baldrick discloses further comprising: 
determining, by the one or more computing devices of the TPS, a settlement wait period to wait after processing the first transaction and the second transaction before settling, to the merchant, at least a portion of a first payment associated with the first transaction and at least a portion of a second payment associated with the second transaction; and after the settlement wait period, settling, by the one or more computing devices of the TPS, the at least the portion of the first payment and the at least the portion of second payment to the merchant (see [0039] discloses a wait time). From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of capture in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
Re Claim 16: However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses wherein the predictive model outputs a likelihood that the customer will make a second purchase from the merchant within the processing wait period (see col.18, lines 55-68 
Re Claim 17: Fordyce discloses wherein determining the processing wait period is further based at least in part on determining, by the one or more computing devices of the TPS, that a risk of deferring processing of the first transaction does not exceed a risk threshold (see [0015-0018, 0020] disclose risk and risk score).
Re Claim 18: However, Fordyce fails to disclose the following. Meanwhile, Baldrick discloses wherein processing the first transaction and the second transaction in the batch comprises submitting, by the one or more computing devices of the TPS and to an acquirer or to a payment instrument network, a single aggregated capture request for both the first transaction and the second transaction (see [0022] discloses capture request). From the teaching of Baldrick, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s invention with Baldrick’s disclosure of capture in order for “an automatic refresh authorization for payment transaction authorizations… (see Baldrick Abstract).”
Re Claim 19: Fordyce discloses further comprising: sending, by the one or more computing devices of the TPS, a notification to the POS device that causes presentation by the POS device, at least partly via a display, of a notification that both the first transaction and second transaction have been processed in the batch (see [0041, 0043, 0045] discloses notification).

Re Claim 22: However, Fordyce and Baldrick fail to disclose the following. Meanwhile, Cassel discloses wherein the predictive model is further trained at least in part on historical transaction data associated with purchases by a plurality of customers (see col.18, lines 55-68 discloses analyzing past transactions to predict future as well as model). From the teaching of Cassel, it would have been obvious to one of ordinary skill in the art the effective filing date of the invention to modify Fordyce’s and Baldrick’s inventions with Cassel’s disclosure of a model in order for “… determining at least one confidence score… (see Cassel Abstract).”
Response to Arguments
9.	Applicant's arguments filed 2/7/22 have been taken into consideration but are not found to be persuasive. With respect to the 35 USC 103 rejection, the applicant’s arguments with respect to claims 1, 3-5, 8, 11-13, 21, and 23-25 are found to be convincing as the following is not disclosed: “determining, by the one or more computing devices of the TPS, that 
	Regarding claim 14, the applicant argues that the following is not disclosed: “exposing, by the one or more computing devices of the TPS, an application programming interface (API) that is configured to provide services of the TPS to the POS devices, wherein receiving, by the one or more computing devices and from the POS device, the first transaction data comprises receiving the first transaction data through the API; receiving, by the one or more computing devices of the TPS via the API and from instances of a merchant application executing on the POS and provided by the TPS devices, transaction data to be processed by the one or more computing devices on behalf of the merchants, wherein an individual instance of the instances of the merchant application  configures a respective POS device to generate a portion of the transaction data and send the portion of the transaction data to the one or more computing devices over a network via the API.” However, the Examiner respectfully disagrees as these new amendments are found in Cassel on page 5, lines 36-45, where it discloses an application programming interface. 
With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. First, the Applicant argues that the claims are not directed to an abstract idea. The Specification and 
Regarding Applicant’s argument that the claims integrate the alleged abstract idea into a practical application, the Examiner respectfully disagrees. The applicant argues that there is an improvement to the functioning of a computer, technology, and/or technical field. In determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a transaction processing service (TPS), application programming interface (API), computing device, point of sale (POS) devices, payment instrument network, and a network that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
The claims recite a wireless tracker and computer server, and they are recited at a high level of generality, and therefore are merely using computer processing components to perform the abstract idea of deferred transaction processing. After further review of the Specification, there is no disclosure of technical enhancements to any of the computing components, as in multiple instances of the Specification it discloses generic systems. 
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of deferred transaction processing.  The claims of the instant application describe an improvement to a business process i.e., deferred transaction processing, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
The Applicant attempts to argue that the claims satisfy Step 2 of Prong 2A in that the claims are not a drafting effort designed to monopolize the alleged judicial exception, however the Examiner respectfully notes that the determination of whether claims include features that are a drafting effort designed to monopolize the abstract idea is not a separate analysis, but rather a conclusion that is reached after consideration of prong 2 and recognizing a lack of integration of the claims into a practical application. Applicant’s additional arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims define patent eligible subject matter.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (New Topics in Revenue Management) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687